Davis, P. J.:
The evidence did not justify the court below in vacating the assessment. It was shown that the ordinance was not published with the yeas and nays, and with the names of the persons voting for and against the same as part of the proceedings, in the Daily Register, before it was sent by the Board of Aldermen to the Mayor. That publication was not required by section 20 of the charter of 1870 to be made for three days, and a single publication was sufficient. It should not be confounded with the publication required before a vote shall be taken in either board upon the passage of a resolution or ordinance, which must be at least three days. That publication in this case must be presumed to have been made, in the Daily Transcript, where the law requires it to have been made. The Daily Register was designated as the official paper on the 3d of June, 1872, and that was the day on which the Board of Aldermen adopted the ordinance in question.
A notice signed by the comptroller and addressed to the common council, dated New York, June 3d, 1872, was put in evidence *36that showed the designation of the Daily Register was made by certificate in writing, filed on that day in the office of the comptroller; but there is nothing in the case to show when in point of fact that notice was delivered to the common council or brought to the knowledge of its clerk. The designation itself may have been made and filed after the passage of the ordinance by the Board of Aldermen, and after the proceedings of that day had been sent to the Daily Transcript as official journal.
It can hardly be doubted that if the proper publication was made by the clerk of the board of aldermen in the Daily Transcript before notice of the designation of the Daily Register as the official journal, the publication would have been regular and sufficient. This court held in the Matter of Peugnet (5 Hun, 434-6), that it was incumbent upon the petitioner to show that the clerk of the respective boards had failed to perform their duty in respect of the publication, and at page 436, the difference in the publication required was also pointed out.
If in fact the ordinance in this case was passed by the board of aldermen in the forenoon of the 3d of June, 1872, and the proceedings of the meeting had been sent for publication to the Transcript, the publication in that journal would have been regular and lawful even if it should appear that at some subsequent hour of that day other officers of the city had designated the Daily Register as the official journal. For where a publication is once commenced by being properly delivered tó an official journal it does-not become invalid by the subsequent designation of another official journal, but is well published if it appear on the following day in the columns of the journal to which it had been officially delivered.
For aught that appears in this case, and very probably the fact was, that the board met and adopted the ordinance, and the clerks of the board, pursuant to the direction of the law, sent the proceedings for publication in the Daily Transcript with no knowledge or intimation that the mayor or comptroller had or were about to make a change in the official journal. And possibly the designation of the new paper was in fact not brought to the notice of the common council or of its cleiks until the 4th of June. It was incumbent, as has already been said, on the petitioner to show *37clearly that there was a failure to make a proper publication of those proceedings. And even then it may be greatly doubted, if there were no other ground, whether the assessment was invalid for the reason that the publication had not been made. It is not necessary to pass now upon that question, as it is left in the case extremely doubtful whether a lawful publication was not properly made of the proceedings of the 3d of June in the New York Daily Transcript, which remained to that day, and probably for the whole of it, the official journal for the purpose of publishing such proceedings.
The order should be vacated with ten dollars costs and disbursements and the proceedings remitted to the court below for a rehearing.
Brady J. concurred.